IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALTON D. BROWN, § Civil No. 16_1081
Plaintiff, )
)
v. )
)
ToM WoLF, et al., )
)
Defendants. )
MEMORANDUM 0RDER

Before the Court is an appeal, ECF No. 196, filed by Plaintiff Alton D. Brown, requesting
review of the magistrate judge’s Order, dated February 14, 2019, (the “Order”), ECF No. 181,
denying Plaintifi` s Motion Reconsideration, ECF No. 178.

Background

On December 28, 2018, Mr. BroWn first requested a court order requiring Defendants to
photograph his “feet, ankles, and lower legs and provide him With copies of test results.” ECF No.
l4'7. Defendants responded that they had taken the requested photographs, that copies of the
photographs had been provided to Mr. BroWn, and that Mr. BroWn could request to review his
medical chart and test results from the urology consultant by making a request With the CHCA.
ECF Nos. 151 and 152. On January 22, 2019, based on the Defendants’ responses, the magistrate
judge denied the motion. ECF No. 153.

Three days later, on January 25, 2019, the Court received a motion from Mr. BroWn
requesting a court order requiring Defendants to provide him With “copies of better and more

complete photographs of his feet, ankles and legs.” ECF No. 155. The Commonwealth

 

Defendants objected to Mr. Brown’s request and attached copies of the original photographs to
their response ECF No. 164. On February 6, 2019, the magistrate judge denied Mr. Brown’s
motion, explaining that Defendants were under no legal obligation to take any photographs, and
the magistrate judge would not require Defendants to take additional photographs at Mr. Brown’s
direction. ECF No. 165.

The next day, on February 7, 2019, Mr. Brown filed a motion for reconsideration of the
Order entered on January 22, 2019. ECF No. 170. On February ll, 2019, the motion for
reconsideration was denied, as the magistrate judge found there was no basis for any further
reconsideration ECF No. 17 l. In denying the motion, the magistrate judge noted that this was at
least the third time the court had dealt with a request from Mr. Brown surrounding the issue of
photographing Mr. Brown’s feet, ankles, and lower legs.

A week later, on February l4, 2019, Mr. Brown filed another motion for reconsideration -
this time seeking reconsideration of the February 6, 2019 order. ECF No. 178. The magistrate
judge denied the motion, finding there was no basis for reconsideration, and the magistrate judge
also provided Plaintiff with a one-time courtesy copy of the siX photographs that were attached to
Defendants’ February 5, 2019. ECF No. 181.

Then, on l\/larch 18, 2019, Mr. Brown filed the instant appeal of the magistrate judge’s
order (“the Order”) of February 14, 2019. ECF No. 196 . Upon review of the matters raised by the
appeal, the Court concludes that the Order appealed from is neither clearly erroneous nor an abuse

of discretion

Standard of Review

The Federal Magistrates Act, 28 U.S.C. §§ 631-639, provides two separate standards for
judicial review of a magistrate judge’s decision: (i) “de novo” for magistrate resolution of
dispositive matters, 28 U.S.C. § 636(b)(1)(B)~(C), and (ii) “clearly erroneous or contrary to law”
for magistrate resolution of nondispositive matters. 28 U.S.C. § 636(b)(l)(A). Accor‘d FED. R.
CIV. P. 72(a), (b); Local Civil Rule 72.1(C)(2); see Cipollone v. Lz'ggett Group, Inc., 785 F.2d
1108,1113(3d Cir. 1986).

In this case, the Order is nondispositive and will not be disturbed, unless it is found to be
clearly erroneous or contrary to law. A finding is clearly erroneous “when although there is
evidence to support it, the reviewing court on the entire evidence is left with the definite and firm
conviction that a mistake has been committed.” Anderson v. Cily of Besseme)", 470 U.S. 564, 573
(1985) (citing United States v. Um'ted States Gypsum Co., 333 U.S. 364 (1948)). “Where a
magistrate judge is authorized to exercise his or her discretion, the decision will be reversed only
for an abuse of that discretion.” Cooper Hosp./Univ. Med. Clr. v. Sullz`van, 183 F.R.D. 119, 127
(D.N.J. 1998).

Discussion

The magistrate judge correctly has noted, on multiple occasions, that Defendants were
under no legal obligation to take any photographs of Plaintiff" s feet, ankles, and lower legs, but
did so on a voluntary basis. Defendants simply cannot be compelled to take more photographs at
PlaintifP s direction Upon review of the motions and responses surrounding Mr. Brown’s request
for photographs in this case, as well as the Orders of the magistrate judge denying those requests,

the Court finds that the decision of the magistrate judge to deny Mr. Brown’s motion

for reconsideration was neither clearly erroneous nor contrary to law. Accordingly, Plaintiff" s
appeal is DENIED.

Further, the Court notes that Plaintiff makes serious unsupported allegations against the
magistrate judge. Presented in this fashion, the allegations will not be addressed. Plaintiff should
file a proper motion to recuse if he is requesting that the magistrate judge disqualify herself from

this case.

IT IS SO ORDEREI).

Dated: M e?/S"QQ¢' ii Q;I€LMW

Mari’tyrf .}Q§il';ln
United States istrict Judge

 

cc: ALTON D. BROWN
DL-4686
SCI Fayette
48 Overlook Drive
LaBelle, PA 15450-1050
(via U.S. First Class Mail)

All Counsel of Record
(via ECF electronic notification)

 

 

 

